Exhibit 10.5.4


EXECUTION


AMENDMENT NO. 3
TO AMENDED AND RESTATED MASTER REPURCHASE AGREEMENT
Amendment No. 3 to Amended and Restated Master Repurchase Agreement, dated as of
October 18, 2017 (this “Amendment”), among CREDIT SUISSE FIRST BOSTON MORTGAGE
CAPITAL LLC (the “Administrative Agent”), CREDIT SUISSE AG, a company
incorporated under the laws of Switzerland, acting through its CAYMAN ISLANDS
BRANCH (“CS Cayman”, “Committed Buyer” and a “Buyer”), ALPINE SECURITIZATION LTD
(“Alpine” and a “Buyer”), DITECH FINANCIAL LLC (the “Seller”) and WALTER
INVESTMENT MANAGEMENT CORP. (the “Guarantor”).
RECITALS
The Administrative Agent, Buyers and Seller are parties to that certain (a)
Amended and Restated Master Repurchase Agreement, dated as of November 18, 2016
(as amended, restated, supplemented or otherwise modified from time to time, the
“Existing Repurchase Agreement”; and as further amended by this Amendment, the
“Repurchase Agreement”) and (b) Amended and Restated Pricing Side Letter, dated
as of November 18, 2016 (the “Pricing Side Letter”). The Guarantor is party to
that certain Amended and Restated Guaranty (as amended, restated, supplemented
or otherwise modified from time to time, the “Guaranty”), dated as of November
18, 2016, by the Guarantor in favor of Administrative Agent for the benefit of
the Buyers. Capitalized terms used but not otherwise defined herein shall have
the meanings given to them in the Existing Repurchase Agreement, Pricing Side
Letter and Guaranty, as applicable.
The Administrative Agent, Buyers, Seller and the Guarantor have agreed, subject
to the terms and conditions of this Amendment, that the Existing Repurchase
Agreement be amended to reflect certain agreed upon revisions to the terms of
the Existing Repurchase Agreement. As a condition precedent to amending the
Existing Repurchase Agreement, the Administrative Agent and Buyers have required
the Guarantor to ratify and affirm the Guaranty on the date hereof.
Accordingly, the Administrative Agent, Buyers, Seller and the Guarantor hereby
agree, in consideration of the mutual promises and mutual obligations set forth
herein, that the Existing Repurchase Agreement is hereby amended as follows:
Section 1.Extension Effective Date. For purposes of this Amendment, Sections 2
and 3 hereof shall be effective solely as of the Extension Effective Date.
SECTION 2.    Definitions. Section 2 of the Existing Repurchase Agreement is
hereby amended by:
2.1    deleting the definition of “Program Agreements” in its entirety and
replacing it with the following:
“Program Agreements” means, collectively, this Agreement, the Custodial and
Disbursement Agreement, the Pricing Side Letter, the Electronic Tracking
Agreement, the


LEGAL02/37634043v4

--------------------------------------------------------------------------------





Guaranty, the Account Agreement, the Netting Agreement, if any, the Power of
Attorney, the Servicing Agreement, if any, and the Servicer Notice, if entered
into.
2.2    adding the following definitions in their proper alphabetical order:
“Extension Effective Date” has the meaning assigned to such term in the Pricing
Side Letter.
“Netting Agreement” means that certain Margin, Setoff And Netting Agreement
among Credit Suisse Securities (USA) LLC and Administrative Agent (collectively
“CS”) (and with respect to CS, any Person who, directly or indirectly is in
control of, or is controlled by, or is under common control with CS), Seller,
Reverse Mortgage Solutions, Inc. and RMS REO CS, LLC, and acknowledged by
Guarantor, in form and substance substantively similar to the draft circulated
on behalf of Administrative Agent in an email dated October 12, 2017, with such
changes as reasonably acceptable to the parties thereto, as such Netting
Agreement may thereafter be amended, restated, supplemented or otherwise
modified from time to time.
“RMS Repurchase Agreement” means that certain Amended and Restated Master
Repurchase Agreement dated as of February 21, 2017, among Administrative Agent,
Buyers, Reverse Mortgage Solutions, Inc. and RMS REO CS, LLC, as amended,
restated, supplemented or otherwise modified from time to time.
SECTION 3.    Events of Default; Cross-Default. Section 15 of the Existing
Repurchase Agreement is hereby amended by:
3.1    deleting subsection b. thereof in its entirety and replacing it with the
following:
b. Cross Default. (A) Seller, Guarantor or any of their Affiliates shall be in
default under (i) any Indebtedness, in the aggregate, in excess of $5,000,000 of
Seller or of such Affiliate which default (1) involves the failure to pay
(subject to any applicable cure period) a matured obligation, or (2) permits the
acceleration (subject to any applicable cure period) of the maturity of
obligations by any other party to or beneficiary with respect to such
Indebtedness, (ii) any other contract or contracts, in the aggregate in excess
of $5,000,000 to which Seller, Guarantor or such Affiliate is a party which
default (1) involves the failure to pay (subject to any applicable cure period)
a matured obligation, or (2) permits the acceleration (subject to any applicable
cure period) of the maturity of obligations by any other party to or beneficiary
of such contract or (B) there shall occur an Event of Default as defined in, and
under, the RMS Repurchase Agreement.
3.2    adding the following subsection s. at the end thereof:
s. Netting Agreement. Seller shall fail to provide the Netting Agreement and
documents related thereto to the Administrative Agent, in form and substance
acceptable to the Administrative Agent in its sole discretion and duly executed
and delivered by the parties thereto, on or prior to December 1, 2017.


2
LEGAL02/37634043v4

--------------------------------------------------------------------------------





SECTION 4.    Conditions Precedent. This Amendment shall become effective as of
the date hereof (the “Amendment Effective Date”), subject to the satisfaction of
the following conditions precedent:
4.1    Delivered Documents. On the Amendment Effective Date, the Administrative
Agent on behalf of Buyers shall have received the following documents, each of
which shall be satisfactory to the Administrative Agent in form and substance:
(a)    this Amendment, executed and delivered by the Administrative Agent,
Buyers, the Seller and the Guarantor;
(b)    Amendment No. 6 to Amended and Restated Pricing Side Letter, executed and
delivered by the Administrative Agent, Buyers, the Seller and the Guarantor;
(c)    such other documents as the Administrative Agent or counsel to the
Administrative Agent may reasonably request.
SECTION 5.    Representations and Warranties. Except as otherwise disclosed to
Administrative Agent in writing, Seller hereby represents and warrants to the
Administrative Agent and Buyers that it is in compliance with all the terms and
provisions set forth in the Repurchase Agreement on its part to be observed or
performed, and that no Event of Default has occurred or is continuing, and
hereby confirms and reaffirms the representations and warranties contained in
Section 13 of the Repurchase Agreement.
SECTION 6.    Limited Effect. Except as expressly amended and modified by this
Amendment, the Existing Repurchase Agreement shall continue to be, and shall
remain, in full force and effect in accordance with its terms. Sections 2 and 3
of the Amendment shall be effective as of the Extension Effective Date.
SECTION 7.    Severability. Each provision and agreement herein shall be treated
as separate and independent from any other provision or agreement herein and
shall be enforceable notwithstanding the unenforceability of any such other
provision or agreement.
SECTION 8.    Counterparts. This Amendment may be executed by each of the
parties hereto on any number of separate counterparts, each of which shall be an
original and all of which taken together shall constitute one and the same
instrument.
SECTION 9.    Reaffirmation of Guaranty. The Guarantor hereby ratifies and
affirms all of the terms, covenants, conditions and obligations of the Guaranty
and acknowledges and agrees that the term “Obligations” as used in the Guaranty
shall apply to all of the Obligations of Seller to Administrative Agent and
Buyers under the Repurchase Agreement and Pricing Side Letter, as amended
hereby.
SECTION 10.    Bankruptcy Non-Petition. The parties hereby agree that they shall
not institute against, or join any other person in instituting against, any
Buyer that is a CP Conduit any bankruptcy, reorganization, arrangement,
insolvency or liquidation proceeding, or other proceeding


3
LEGAL02/37634043v4

--------------------------------------------------------------------------------





under any federal or state bankruptcy or similar law, for one year and one day
after the latest maturing commercial paper note issued by the applicable CP
Conduit is paid in full.
SECTION 11.    Limited Recourse. The obligations of each Buyer under this
Amendment or any other Program Agreement are solely the corporate obligations of
such Buyer. No recourse shall be had for the payment of any amount owing by any
Buyer under this Amendment, or for the payment by any Buyer of any fee in
respect hereof or any other obligation or claim of or against such Buyer arising
out of or based on this Amendment, against any stockholder, partner, member,
employee, officer, director or incorporator or other authorized person of such
Buyer. In addition, notwithstanding any other provision of this Amendment, the
Parties agree that all payment obligations of any Buyer that is a CP Conduit
under this Amendment shall be limited recourse obligations of such Buyer,
payable solely from the funds of such Buyer available for such purpose in
accordance with its commercial paper program documents. Each party waives
payment of any amount which such Buyer does not pay pursuant to the operation of
the preceding sentence until the day which is at least one year and one day
after the payment in full of the latest maturing commercial paper note (and
waives any "claim" against such Buyer within the meaning of Section 101(5) of
the Bankruptcy Code or any other Debtor Relief Law for any such insufficiency
until such date).
SECTION 12.    GOVERNING LAW. THIS AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED
IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK WITHOUT REFERENCE TO THE
CHOICE OF LAW PROVISIONS THEREOF.
[SIGNATURE PAGE FOLLOWS]


4
LEGAL02/37634043v4

--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the undersigned have caused this Amendment to be duly
executed as of the date first above written.
CREDIT SUISSE FIRST BOSTON
MORTGAGE CAPITAL LLC, as
Administrative Agent
By: /s/ Margaret Dellafera    
Name:    Margaret Dellafera
Title:    Vice President
CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH, as Committed Buyer
By: /s/ Michael Eaton    
Name:    Michael Eaton
Title:
Authorized Signatory

By: /s/ Patrick Duggan    
Name:    Patrick Duggan
Title:    Authorized Signatory
ALPINE SECURITIZATION LTD, as a
Buyer, by Credit Suisse AG, New York
Branch as Attorney-in-Fact
By: /s/ Michael Eaton    
Name:    Michael Eaton
Title:
Associate

By: /s/ Patrick Duggan    
Name:    Patrick Duggan
Title:     Associate




Signature Page to Amendment No. 3 to Amended and Restated Master Repurchase
Agreement



--------------------------------------------------------------------------------







DITECH FINANCIAL LLC, as Seller
By: /s/ Cheryl Collins    
Name:    Cheryl Collins
Title:    SVP & Treasurer


WALTER INVESTMENT MANAGEMENT CORP., as Guarantor
By: /s/ Cheryl Collins    
Name:    Cheryl Collins
Title:    SVP & Treasurer


Signature Page to Amendment No. 3 to Amended and Restated Master Repurchase
Agreement

